                 Case 3:20-cv-05697-BHS Document 15 Filed 11/10/20 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     METROPOLITAN GROUP                               CASE NO. C20-5697 BHS
 8   PROPERTY AND CASUALTY
     INSURANCE COMPANY,                               ORDER GRANTING PLAINTIFF’S
 9                                                    MOTION TO CONSOLIDATE
                             Plaintiff,               AND WITHDRAWING REFERRAL
10          v.

11   AUSTIN FITE, et al.,

12                           Defendants.

13
            This matter comes before the Court on Plaintiff Metropolitan Group Property and
14
     Casualty Insurance Company’s (“MetLife”) motion to consolidate. Dkt. 8. The Court
15
     has considered the pleadings filed in support of and in opposition to the motion and the
16
     remainder of the file and hereby grants the motion for the reasons stated herein.
17
                     I.   PROCEDURAL AND FACTUAL BACKGROUND
18
            On July 9, 2020, Defendant Austin Fite (“Fite”) filed a complaint against MetLife
19
     in Pierce County Superior Court for the State of Washington. Cause No. 20-5819-BHS-
20
     MAT, Dkt. 9-4. Fite alleged (1) damages from a motor vehicle/pedestrian accident, (2)
21
     that his parents, Tina and Brian Fite, had a policy with MetLife, (3) that he submitted a
22


     ORDER - 1
              Case 3:20-cv-05697-BHS Document 15 Filed 11/10/20 Page 2 of 3




 1   claim under his parents’ policy, and (4) that MetLife denied the claim. Id. Fite asserted

 2   claims for breach of contract and extra-contractual violations. Id. On July 13, 2020, Fite

 3   filed an amended complaint adding additional extra-contractual claims. Id., Dkt. 1-1.

 4          On July 17, 2020, MetLife filed the complaint in this action seeking declaratory

 5   relief that it owes no duty to indemnify Fite. Dkt. 1.

 6          On August 13, 2020, MetLife removed Fite’s complaint to this Court. Cause No.

 7   20-5819-BHS-MAT, Dkt. 1. The case was originally assigned to Magistrate Judge Mary

 8   Alice Theiler, but the parties did not consent to the assignment. Id., Dkts. 4, 8. The

 9   Court then assigned the case to the undersigned and automatically referred it to Judge

10   Theiler. Id., Dkt. 8.

11          On October 1, 2020, MetLife filed the instant motion seeking to consolidate the

12   two cases. Dkt. 8. On October 15, 2020, Fite responded. Dkt. 9. On October 23, 2020,

13   MetLife replied. Dkt. 13.

14                                      II. DISCUSSION

15          “If actions before the court involve a common question of law or fact, the court

16   may . . . consolidate the actions.” Fed. R. Civ. P. 42(a)(2). In determining whether to

17   consolidate, a court “weighs the saving of time and effort consolidation would produce

18   against any inconvenience, delay, or expense that it would cause.” Huene v. United

19   States, 743 F.2d 703, 704 (9th Cir. 1984).

20          In this case, MetLife moves to consolidate the two cases arguing that there is

21   considerable overlap in the two cases. The Court agrees because Fite’s breach of contract

22   claim and MetLife’s declaratory relief claim are identical. Although Fite disagrees that


     ORDER - 2
              Case 3:20-cv-05697-BHS Document 15 Filed 11/10/20 Page 3 of 3




 1   the maters are similar, he fails to provide any argument to support his position. Dkt. 9 at

 2   3. Instead, he argues that the cases should be consolidated under Judge Theiler under the

 3   first-to-file rule and to prevent improper judge shopping. Id. at 4–5. Fite’s concerns stem

 4   from a misunderstanding about the automatic referral to Judge Theiler. Even though a

 5   matter is referred, the undersigned must review any challenged order the referral judge

 6   issues. See Fed. R. Civ. P. 72. Thus, the only question before the Court is whether the

 7   Court should refer both matters or withdraw the referral before consolidating. Upon

 8   review of the record, the Court will withdraw the referral in Cause No. 20-5819-BHS-

 9   MAT and consolidate.

10                                         III. ORDER

11          Therefore, it is hereby ORDERED that MetLife’s motion to consolidate, Dkt. 8, is

12   GRANTED. The Clerk shall withdraw the referral in Cause No. 20-5819-BHS-MAT,

13   consolidate the two cases into this action, which is the lower numbered case, and close

14   Cause No. 20-5819-BHS-MAT. The parties shall update the caption to reflect the

15   consolidated actions and file all further documents for either case in this action.

16          Dated this 10th day of November, 2020.

17

18

19
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

20

21

22


     ORDER - 3
